    


Exhibit 10.37


SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT
BY AND AMONG
KOCH SV INVESTMENTS, LLC,
THE OTHER HOLDERS PARTY HERETO,
PRIME SECURITY SERVICES TOPCO PARENT GP, LLC,
PRIME SECURITY SERVICES TOPCO PARENT, L.P.,
ADT INC.
AND,
SOLELY FOR PURPOSES OF SECTIONS 1.3, 1.7, 1.8 AND
ARTICLES II AND III,
AP VIII PRIME SECURITY SERVICES HOLDINGS, L.P.
Dated as of January 23, 2018














i

--------------------------------------------------------------------------------




Table of Contents
 
Page


ARTICLE I ADDITIONAL RIGHTS, PREFERENCES, POWERS, AND
 
 
 
QUALIFICATIONS, RESTRICTIONS AND LIMITATIONS, OF THE
 
 
 
SERIES A PREFERRED SECURITIES
1


 
SECTION 1.1 DRD Gross-Up; Extraordinary Dividends
1


 
SECTION 1.2 Affirmative Covenants
3


 
SECTION 1.3 Manager Appointment Rights; Observer Designation Rights
7


 
SECTION 1.4 Affiliate Joinder
8


 
SECTION 1.5 Segregated Account
8


 
SECTION 1.6 Transfers
9


 
SECTION 1.7 Confidentiality
11


 
SECTION 1.8 Expenses; Indemnity
15


ARTICLE II MISCELLANEOUS
17


 
SECTION 2.1 Survival
17


 
SECTION 2.2 Release
17


 
SECTION 2.3 Entire Agreement; Parties in Interest
18


 
SECTION 2.4 No Recourse
18


 
SECTION 2.5 Governing Law
18


 
SECTION 2.6 Jurisdiction
19


 
SECTION 2.7 Waiver of Jury Trial
19


 
SECTION 2.8 Specific Performance; Remedies
19


 
SECTION 2.9 Notice
20


 
SECTION 2.10 Amendments; Waivers
21


 
SECTION 2.11 Counterparts
21


 
SECTION 2.12 Assignment
21


 
SECTION 2.13 Severability
21


 
SECTION 2.14 Certain Acknowledgments
22


 
SECTION 2.15 Termination
22


 
SECTION 2.16 LLC Agreement
22


ARTICLE III DEFINITIONS
23


 
SECTION 3.1 Defined Terms
23


 
SECTION 3.2 Construction
27





ii

--------------------------------------------------------------------------------




LIST OF EXHIBITS
    
EXHIBIT A    Joinder
EXHIBIT B    Disqualified Persons
EXHIBIT C    Immaterial Subsidiaries
EXHIBIT D    Affiliate Joinder






iii

--------------------------------------------------------------------------------






SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT
This SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT (this
“Agreement”), dated as of January 23, 2018, is made by and among Koch SV
Investments, LLC, a Delaware limited liability company (the “Purchaser”), each
Person that is the holder of record of at least one Share (a “Holder”),
including any Person who becomes a party hereto by the execution of a joinder
agreement substantially in the form attached hereto as Exhibit A (a “Joinder”),
Prime Security Services TopCo Parent GP, LLC, a Delaware limited liability
company (the “General Partner”), Prime Security Services TopCo Parent, L.P., a
Delaware limited partnership (“Parent”), ADT Inc., a Delaware corporation (the
“Company”), and, solely for purposes of Sections 1.3, 1.7, 1.8 and Articles II
and III (for purposes of the definitions used in the Sections of this Agreement
to which the Member (as defined below) is a party), AP VIII Prime Security
Services Holdings, L.P., a Delaware limited partnership (the “Member”), and each
Affiliate of the Member, the General Partner, Parent or the Company who becomes
a party hereto by the execution of a joinder agreement substantially in the form
attached hereto as Exhibit D (each such Affiliate, together with the Purchaser,
each other Holder, the Member, the General Partner, Parent and the Company, the
“Parties”).
PRELIMINARY STATEMENTS
A.The Company has issued and sold to the Purchaser, and the Purchaser has
purchased from the Company, 750,000 Shares on the terms and subject to the
conditions set forth in the Securities Purchase Agreement, dated as of the
Closing Date, by and among the Purchaser, Parent and the Company.
B.The Company has filed with the Secretary of State of the State of Delaware the
Amended and Restated Series A Certificate of Designation, which sets forth the
rights, preferences, powers, and the qualifications, restrictions and
limitations, of the Series A Preferred Securities.
C.The Parties each desire to enter into this Agreement to amend and restate the
Amended and Restated Series A Investors Rights Agreement, and to establish
certain additional rights, preferences, powers, and qualifications, restrictions
and limitations, of the Series A Preferred Securities.
The Parties agree as follows:
ARTICLE I
ADDITIONAL RIGHTS, PREFERENCES, POWERS, AND QUALIFICATIONS, RESTRICTIONS AND
LIMITATIONS, OF THE SERIES A PREFERRED SECURITIES
SECTION 1.1    DRD Gross-Up; Extraordinary Dividends.
(a)    If, from and after the first anniversary of the Closing Date, any amounts
treated for U.S. federal income tax purposes as distributions with respect to
the Shares, including any deemed distributions under Section 305(c) of the Code
and including, for the avoidance of doubt, any Deemed Dividend Gross-Up Payment,
are taken into account for U.S. federal income


1

--------------------------------------------------------------------------------





tax purposes by a DRD Holder for any taxable period in which such DRD Holder,
directly or indirectly, held such Shares (such distributions, “Distributions”)
and such Distributions are treated as distributions with respect to which such
DRD Holder does not receive the benefit of the dividends received deduction
under Section 243 of the Code solely as a result of the Company not having
sufficient “earnings and profits” for U.S. federal income tax purposes (such
portion of such Distributions, the “Non-DRD Amount”), then, at the Relevant
Time, the Company shall pay to such DRD Holder an amount equal to the quotient
of (i) the product of (A) the sum of (1) the highest federal marginal income tax
rate applicable to corporations at such time and (2) 3.00% (such sum, the
“Hypothetical Tax Rate”) and (B) any portion of the Non-DRD Amount for which
Section 243 of the Code, as in effect at the time of such Distribution, would
have provided a deduction at the time of such DRD Holder’s receipt of such
Distribution for a corporation owning directly or indirectly the same vote and
value as such DRD Holder with respect to the Company to the extent such
Distribution would otherwise have been a dividend entitled to a dividends
received deduction under Section 243 of the Code, as then in effect, divided by
(ii) one minus the Hypothetical Tax Rate (such quotient being the “DRD Gross-Up
Payment”). For the avoidance of doubt, no DRD Gross-Up Payment shall be payable
with respect to any Non-DRD Amount (A) to the extent the Non-DRD Amount has
previously been taken into account in making a payment under this Section 1.1,
including to the extent any Extraordinary Deemed Dividend was previously
included in the determination of a Deemed Dividend Gross-Up Payment, or (B) if
such DRD Holder (or an Affiliate of such DRD Holder, if such Affiliate was a DRD
Holder at the time of such Distribution) did not, directly or indirectly, hold
Beneficial Ownership of such Shares at the time of such Distribution; provided
that, for the avoidance of doubt, a DRD Holder that did not, directly or
indirectly, hold Beneficial Ownership of such Shares at the time of such
Distribution shall receive no payment pursuant to this Section 1.1 with respect
to a Distribution that has already been taken into account in making a payment
under this Section 1.1 (regardless of whether such payment was made to another
Person).
(b)    A DRD Gross-Up Payment shall be due and payable on the later of (i) the
90th day after delivery of written notice by the DRD Holder to the Company that
the Relevant Time has occurred (including any supporting information reasonably
necessary to calculate the DRD Gross-Up Payment) or (ii) the due date of the
Company’s federal income tax return for the year of the Distribution, including
extensions (such date, the “DRD Gross-Up Payment Due Date”), and failure to make
such DRD Gross-Up Payment on the DRD Gross-Up Payment Due Date shall constitute
an Event of Default.
(c)    Prior to the second anniversary of the Closing Date, the Company shall
not declare or pay any cash Dividend or make any other payment that is treated
as a dividend under the Code to the extent that such cash Dividend or such other
payment would constitute an “extraordinary dividend” to any DRD Holder under
Section 1059(c)(1) of the Code (an “Extraordinary Dividend”).
(d)    If, prior to the third anniversary of the Closing Date, the Company
decides to declare or pay a Dividend or make any other payment that is treated
as a dividend under the Code, the Company shall reasonably determine in good
faith whether such payment would constitute, or cause any prior payment to
constitute, an Extraordinary Dividend and shall provide such determination and
its reasonably detailed support therefor to each Holder. Each Holder shall have
15 days to review such determination and support and shall have the right to
notify the


2

--------------------------------------------------------------------------------





Company within such 15 day period of its own determination as to whether such
payment would constitute an Extraordinary Dividend. The failure to provide such
notice within such 15 day period shall be deemed to constitute such Holder’s
agreement with the Company’s determination.
(e)    If the Company redeems some or all of the Shares prior to the third
anniversary of the Closing Date, and, solely as a result of the payment of the
Redemption Price, any Distribution from and after the first anniversary of the
Closing Date that is a deemed distribution under Section 305(c) of the Code
constitutes an Extraordinary Dividend (each an “Extraordinary Deemed Dividend”),
then, at the Relevant Time, the Company shall pay to the relevant DRD Holder an
amount equal to the lesser of (I) the quotient of (i) the product of (A) the
Hypothetical Tax Rate and (B) any portion of the Extraordinary Deemed Dividend
for which Section 243 of the Code, as in effect at the time of the deemed
distribution, would have provided a deduction at the time of such DRD Holder’s
receipt of such deemed distribution for a corporation owning directly or
indirectly the same vote and value as such DRD Holder with respect to the
Company to the extent such deemed distribution would otherwise have been a
dividend entitled to a dividends received deduction under Section 243 of the
Code, as then in effect, divided by (ii) one minus the product of (A) the
Hypothetical Tax Rate and (B) a percentage equal to one minus the percentage of
any dividend for which Section 243 of the Code, as then in effect, would have
provided a deduction for a corporation owning directly or indirectly the same
vote and value as such DRD Holder with respect to the Company, and (II)
$6,500,000 (such amount being the “Deemed Dividend Gross-Up Payment”).
SECTION 1.2    Affirmative Covenants. The Company shall, and shall cause each of
its Subsidiaries to (unless the prior affirmative vote or written consent of the
Preferred Majority Holder has been obtained):
(a)    Existence. Do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its legal existence, except, in the case of a
Subsidiary of the Borrower, (i) where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, (ii) as otherwise permitted under
Section 6.05 of the First Lien Credit Agreement as in effect on the Closing Date
and the Second Lien Credit Agreement as in effect on the Closing Date, and (iii)
for the liquidation or dissolution of Subsidiaries of the Borrower if the assets
of such Subsidiaries to the extent they exceed estimated liabilities are
acquired by the Borrower or a Wholly Owned Subsidiary of the Borrower in such
liquidation or dissolution.
(b)    Financial Statements, Reports, etc. So long as the Minimum Hold Condition
is satisfied, furnish to the Holders (or, with respect to Section 1.2(b)(iii),
use its reasonable best efforts to furnish to the Preferred Majority Holder):
(i)    within 90 days after the end of each fiscal year (commencing with the
fiscal year ending December 31, 2017), a consolidated balance sheet and related
statements of operations, cash flows and owners’ equity showing the financial
position of the Borrower and its Subsidiaries as of the close of such fiscal
year and the consolidated results of their operations during such year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be accompanied by customary management’s
discussion and analysis


3

--------------------------------------------------------------------------------





and audited by independent public accountants of recognized national standing
and accompanied by an opinion of such accountants (which opinion shall not be
qualified as to scope of audit or as to the status of the Borrower or any of its
Material Subsidiaries as a going concern, other than solely with respect to, or
resulting solely from, an upcoming maturity date under any series of
Indebtedness occurring within one year from the time such opinion is delivered
or any potential inability to satisfy a financial maintenance covenant on a
future date or in a future period) to the effect that such consolidated
financial statements fairly present, in all material respects, the financial
position and results of operations of the Borrower and its Subsidiaries on a
consolidated basis in accordance with GAAP (it being understood that the
delivery by the Company of annual reports on Form 10-K of the Borrower and its
consolidated Subsidiaries shall satisfy the requirements of this
Section 1.2(b)(i) to the extent such annual reports include the information
specified herein), and unaudited consolidating information that explains in
reasonable detail the material differences, if any, between the information
relating to the Borrower and its Subsidiaries, on the one hand, and the
information relating to the Company and its Subsidiaries on a standalone basis,
on the other hand;
(ii)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year (commencing with the fiscal quarter ending March 31, 2017),
a consolidated balance sheet and related statements of operations and cash flows
showing the financial position of the Borrower and its Subsidiaries as of the
close of such fiscal quarter and the consolidated results of their operations
during such fiscal quarter and the then-elapsed portion of the fiscal year and,
starting with the fiscal quarter ending March 31, 2017, setting forth in
comparative form the corresponding figures for the corresponding periods of the
prior fiscal year, all of which shall be in reasonable detail, which
consolidated balance sheet and related statements of operations and cash flows
shall be accompanied by customary management’s discussion and analysis and which
consolidated balance sheet and related statements of operations and cash flows
shall be certified by a Financial Officer of the Company on behalf of the
Company as fairly presenting, in all material respects, the financial position
and results of operations of the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP (subject to normal year-end audit adjustments and
the absence of footnotes) (it being understood that the delivery by the Company
of quarterly reports on Form 10-Q of the Borrower and its consolidated
Subsidiaries shall satisfy the requirements of this Section 1.2(b)(ii) to the
extent such quarterly reports include the information specified herein), and
unaudited consolidating information that explains in reasonable detail the
material differences, if any, between the information relating to the Borrower
and its Subsidiaries, on the one hand, and the information relating to the
Company and its Subsidiaries on a standalone basis, on the other hand;
(iii)    commencing on the date that is one month following the Agreement Date,
the standard monthly reporting package showing the financial position of the
Borrower and its Subsidiaries, solely to the extent prepared internally by
management;
(iv)    (x) concurrently with any delivery of financial statements under Section
1.2(b)(i) or Section 1.2(b)(ii) above, a certificate of a Financial Officer of
the Company (A) certifying that no Event of Default has occurred since the date
of the last certificate delivered pursuant to this Section 1.2(b)(iv) or, if
such an Event of Default has occurred, specifying the nature and extent thereof
and any corrective action taken or proposed to be taken with respect thereto and
(B) setting forth computations in reasonable detail satisfactory to the Holders


4

--------------------------------------------------------------------------------





demonstrating compliance with the Financial Covenant and (y) concurrently with
any delivery of financial statements under Section 1.2(b)(i) above, if the
accounting firm is not restricted from providing such a certificate by its
policies office, a certificate of the accounting firm opining on or certifying
such statements stating whether they obtained knowledge during the course of
their examination of such statements of any Event of Default (which certificate
may be limited to accounting matters and disclaim responsibility for legal
interpretations);
(v)    promptly after the same become publicly available, copies of all periodic
and other publicly available reports, proxy statements and, to the extent
requested by any Holder, other materials filed by the Member, the General
Partner, Parent, the Company or any of its Subsidiaries with the Securities and
Exchange Commission or, after an Initial Public Offering, distributed to its
equity holders generally, as applicable; provided that such reports, proxy
statements, filings and other materials required to be delivered pursuant to
this Section 1.2(b)(v) shall be deemed delivered for purposes of this Agreement
when posted to the website of the Member, the General Partner, Parent, the
Company or any of its Subsidiaries or the website of the Securities and Exchange
Commission and written notice of such posting has been delivered to the Holders;
(vi)    within 90 days (or such later date as the Preferred Majority Holder may
agree in its reasonable discretion) after the beginning of each fiscal year
(commencing with the fiscal year ending December 31, 2017), a consolidated
annual budget for such fiscal year consisting of a projected consolidated
balance sheet of the Borrower and its Subsidiaries as of the end of the
following fiscal year and the related consolidated statements of projected cash
flow and projected income (collectively, the “Budget”), which Budget shall in
each case be accompanied by the statement of a Financial Officer of the Company
to the effect that the Budget is based on assumptions believed by the Company to
be reasonable as of the date of delivery thereof, and information that explains
in reasonable detail the material differences, if any, between the information
relating to the Borrower and its Subsidiaries, on the one hand, and the
information relating to the Company and its Subsidiaries on a standalone basis,
on the other hand;
(vii)    promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of the Member, the General
Partner, Parent, the Company or any of its Subsidiaries, or compliance with the
terms of this Agreement, any other Related Agreement or any Loan Document as in
each case any Holder may reasonably request (for itself or on behalf of any
other such Holder);
(viii)    in the event that the Member, the General Partner, Parent, the Company
or Holdings reports on a consolidated basis, such consolidated reporting at the
Member’s, the General Partner’s, Parent’s, the Company’s or Holdings’ level in a
manner consistent with that described in Section 1.2(b)(i) and Section
1.2(b)(ii) for the Borrower (together with a reconciliation showing the
adjustments necessary to determine compliance by the Company and its
Subsidiaries with the Financial Covenant) shall satisfy the requirements of such
paragraphs; and
(ix)    at a time mutually agreed with the Preferred Majority Holder after the
delivery of the financial statements required pursuant to Section 1.2(b)(i) and
Section 1.2(b)(ii)


5

--------------------------------------------------------------------------------





(but not later than 10 Business Days after such delivery), upon request of the
Preferred Majority Holder, the Company shall cause appropriate Financial
Officers or other officers with reasonably equivalent duties of the Company to
participate in one conference call for the Holders to discuss the financial
condition and results of operations of the Company and its Subsidiaries for the
most recently ended fiscal period.
The Company hereby acknowledges and agrees that all financial statements
furnished pursuant to Sections 1.2(b)(i), 1.2(b)(ii) and 1.2(b)(iv) are hereby
deemed to be information suitable for distribution, and to be made available, to
Public Side Holders as contemplated in the immediately succeeding paragraph and
may be treated by the Holders as if the same had been marked “PUBLIC” in
accordance with such paragraph.
The Company hereby acknowledges that certain of the Holders may be Public Side
Holders (i.e., Holders that do not wish to receive Private Holder Information).
The Company hereby agrees that it will use commercially reasonable efforts to
identify that portion of the materials and/or information provided by or on
behalf of the Company hereunder (collectively, “Company Materials”) that may be
distributed to Public Side Holders and that (i) all such Company Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof and
(ii) by marking Company Materials “PUBLIC”, the Company shall be deemed to have
authorized the Holders to treat such Company Materials as solely containing
information that is Public Holder Information.
(c)    Litigation and Other Notices. Furnish to the Holders written notice of
the following promptly after any Responsible Officer of the Company, Holdings or
the Borrower obtains actual knowledge thereof:
(i)    any Event of Default, specifying the nature and extent thereof and the
corrective action (if any) proposed to be taken with respect thereto;
(ii)    the filing or commencement of, or any written threat or notice of
intention of any Person to file or commence, any action, suit or proceeding,
whether at law or in equity or by or before any Governmental Authority or in
arbitration, against the Member, the General Partner, Parent, the Company or any
of its Subsidiaries as to which an adverse determination is reasonably probable
and which, if adversely determined, would reasonably be expected to have a
Material Adverse Effect;
(iii)    any other development specific to the Member, the General Partner,
Parent, the Company or any of its Subsidiaries that is not a matter of general
public knowledge and that has had, or would reasonably be expected to have, a
Material Adverse Effect; and
(iv)    the occurrence of any ERISA Event that, together with all other ERISA
Events that have occurred, would reasonably be expected to have a Material
Adverse Effect.
In addition, the Company shall use its commercially reasonable efforts to
furnish to the Holders, concurrently with the furnishing thereof (but in any
event, will promptly furnish, and in any event, not later than five Business
Days following the furnishing thereof) to any arranger, bookrunner, purchaser,
administrative agent, collateral agent, trustee, lender, holder or


6

--------------------------------------------------------------------------------





any Person acting in a similar capacity under the definitive agreements
governing any Senior Debt, any material notice, statement or report furnished
which is not otherwise required to be delivered hereunder.
(d)    Maintaining Records; Access to Properties and Inspections. Maintain all
financial records in accordance with GAAP (including records necessary to
calculate the Company’s “earnings and profits” for U.S. federal, state and local
income tax purposes until the expiration of the applicable statute of
limitations) and, so long as the Minimum Hold Condition is satisfied, permit the
Preferred Majority Holder and its Representatives or, upon the occurrence and
during the continuance of an Event of Default, any Representative of the Holders
of at least 25.0% of the Accumulated Stated Value (the “Required Holders”), to
visit and inspect the financial records and the properties of the Company or any
of its Subsidiaries at reasonable times, upon reasonable prior notice to the
Company, and as often as reasonably requested (provided that, except upon the
occurrence and during the continuance of an Event of Default, the Company shall
not be required to permit more than two such visits per fiscal year) and to make
extracts from and copies of such financial records, and permit the Preferred
Majority Holder and its Representatives or, upon the occurrence and during the
continuance of an Event of Default, any Representative of the Required Holders
upon reasonable prior notice to the Company to discuss the affairs, finances and
condition of the Company or any of its Subsidiaries or any Parent Entity with
the officers thereof and independent accountants therefor (so long as the
Company, any of its Subsidiaries or any Parent Entity has the opportunity to
participate in any such discussions with such accountants). The exercise of the
foregoing access, visitation and inspection rights shall be (i) subject to
Section 1.7 and, with respect to any Required Holder or any Representative of
the Required Holders, if reasonably requested by the Company, the Company’s
receipt of a customary executed confidentiality agreement in form and substance
reasonably acceptable to the Company, and (ii) at the sole expense of the
Preferred Majority Holder or the Required Holders, as the case may be, unless,
in the case of this clause (ii), an Event of Default shall have occurred and be
continuing.
(e)    Restricted Payments. Except for any Permitted Restricted Payment, use all
Restricted Payments made to the Company to redeem the Shares in accordance with
Section 6 of the Second Amended and Restated Series A Certificate of Designation
until all Shares are redeemed in full.
(f)    Assistance with Audits. Upon written request of the Preferred Majority
Holder to the Company, provide commercially reasonable assistance to the
Preferred Majority Holder in order for the Preferred Majority Holder to comply
with, and respond to, any audit, including providing reasonable access to
information at reasonable times, during normal business hours, necessary or
appropriate with respect to the Company, its Affiliates, such audit, the Series
A Preferred Securities, the Warrant and the market value of the Series A
Preferred Securities and the Warrant, in each case at the sole expense of the
Preferred Majority Holder.
SECTION 1.3    Manager Appointment Rights; Observer Designation Rights.
(a)    Manager Appointment Rights. So long as the Minimum Hold Condition is
satisfied, the Preferred Majority Holder shall have the right to appoint (or
cause the appointment


7

--------------------------------------------------------------------------------





of) up to one Manager to the Board of Managers that is a Qualified
Representative. Such Manager shall have the rights and obligations of the
Managers set forth in the LLC Agreement.
(b)    Observer Designation Rights. So long as the Minimum Hold Condition is
satisfied, the Preferred Majority Holder shall have the right to designate up to
two Observers that are Qualified Representatives, or, if a Manager designated or
appointed by the Preferred Majority Holder is then serving on the Board of
Managers, up to one Observer that is a Qualified Representative. Such Observers
shall have the rights and obligations of the Observers set forth in the LLC
Agreement.
(c)    Removal. If the Minimum Hold Condition ceases to be satisfied, the
Preferred Majority Holder shall remove, or cause the removal of, each Manager
and Observer appointed or designated, as applicable, by the Preferred Majority
Holder.
(d)    Confidentiality. As a Representative of the Preferred Majority Holder,
each Manager and Observer appointed or designated, as applicable, by or at the
direction of the Preferred Majority Holder pursuant to this Section 1.3 shall
have the rights and obligations of a Representative set forth in Section 1.7. In
furtherance of the foregoing, the Preferred Majority Holder shall be responsible
for any breach or violation of Section 1.7 by any Manager or Observer appointed
or designated, as applicable, by the Preferred Majority Holder or at its
direction.
(e)    Further Assurances. The Member, the General Partner, Parent and the
Company shall not, and shall cause each of their respective Subsidiaries and
boards of directors and boards of managers not to, establish or employ any
committees or subcommittees with the purpose or effect of directly or indirectly
circumventing the rights of the Preferred Majority Holder in respect of any
Observer or Manager set forth in this Section 1.3. The Member, the General
Partner, Parent and the Company shall, and shall cause each of their respective
Subsidiaries and boards of directors and boards of managers to, take all actions
as may be necessary, appropriate or desirable to give effect to the provisions
of this Section 1.3, including having at all times a sufficient number of
authorized Managers to permit appointments to the Board of Managers by the
Preferred Majority Holder pursuant to this Section 1.3. The Member, the General
Partner, Parent and the Company shall promptly notify the Preferred Majority
Holder in writing if the Member, the General Partner, Parent, the Company or any
of its Subsidiaries transacts any business that is material to any of the
General Partner, Parent the Company and its Subsidiaries, taken as a whole, by
or through any board of directors or board of managers other than the Board of
Managers.
SECTION 1.4    Affiliate Joinder. Each of the Member, the General Partner,
Parent and the Company shall cause each of its Affiliates that owns shares of
the Common Stock to execute a joinder to this Agreement in the form attached
hereto as Exhibit D upon the issuance or transfer of such shares to such
Affiliate.
SECTION 1.5    Segregated Account.
(a)    At all times until the Shares have been redeemed in full, the Company
shall maintain the Segregated Account in a separate bank account, and with a
cash balance at


8

--------------------------------------------------------------------------------





least equal to the Minimum Segregated Account Amount. The cash in the Segregated
Account shall be used only for the purpose of redeeming Shares in whole or in
part from time to time. The Company shall report the balance of the Segregated
Account as “Restricted Cash” in its financial statements.
(b)    For so long as any Shares are outstanding, within five Business Days
after the end of each calendar month, the Company shall (i) certify to the
Purchaser in writing that it has complied with the terms of Section 1.5(a) and
(ii) provide bank statements setting forth the balance of the Segregated Account
for such calendar month. The Company shall provide immediate written notice to
the Purchaser of any breach of the terms of Section 1.5(a).
(c)    Prior to, or concurrently with, the consummation of any Subsequent
Offering, the Company shall add to the Segregated Account an amount in cash
necessary to satisfy the Minimum Segregated Account Amount. Within 15 days after
the beginning of each calendar quarter, the Company shall add to the Segregated
Account an amount in cash necessary to satisfy the Minimum Segregated Account
Amount.
(d)    The Company shall redeem, within three (3) Business Days, all outstanding
Shares for an amount per Share equal to the Redemption Price calculated and paid
pursuant to Section 6(b) of the Second Amended and Restated Series A Certificate
of Designation upon any breach of its obligations pursuant to Section 1.5(a).
SECTION 1.6    Transfers.The Shares are freely transferable subject to (i)
restrictions under applicable securities laws and (ii) the prior written consent
of the Company (such consent not to be unreasonably withheld, conditioned or
delayed); provided that (A) the Company’s prior written consent shall not be
required in connection with any transfer to any other Holder or any Affiliate of
a Holder, (B) the Company may withhold its consent in its sole and absolute
discretion if (1) the aggregate Accumulated Stated Value of Shares to be
transferred is less than $25.0 million (unless such transfer would result in the
transfer of all Shares held by a Holder or such transfer is to any other Holder
or an Affiliate of a Holder) or (2) such transfer would be to a Disqualified
Person, and (C) no Holder may transfer any Shares to any Person if the Purchaser
or any of its Affiliates would cease to constitute the Preferred Majority Holder
as a result of such transfer. No such transfer shall be effective unless and
until the transferee shall have executed and delivered to the Company a Joinder
in substantially the form attached hereto as Exhibit A (unless such transferee
is a Holder at such time). In connection with the transfer of any Share, the
Holder thereof shall deliver written notice to the Company describing in
reasonable detail such transfer, which shall, if so requested by the Company in
writing, be accompanied by an opinion of counsel (which may be in-house counsel)
that such transfer may be effected without registration of such Share under the
Securities Act. Any transfer in violation of this Section 1.6(a) shall be null
and void. For the avoidance of doubt, the Purchaser (and/or any of its
Affiliates) shall at all times be the Preferred Majority Holder.
(a)    The Company shall keep at its principal office a register for the
registration of the Shares. Upon the surrender of any certificate representing
any Share at such place, the Company shall, upon the request of the Holder of
such certificate, promptly (but in any event within three Business Days after
such request) prepare, execute and deliver (at the Company’s expense) new
certificates in exchange therefor representing Shares with an aggregate


9

--------------------------------------------------------------------------------





Stated Value represented by the surrendered certificate. Such certificate shall
be registered in the name requested by the Holder of the surrendered certificate
and shall represent the Stated Value of the Shares as is requested by the Holder
of the surrendered certificate. Dividends shall accumulate on the aggregate
Stated Value of the Shares represented by such new certificates from the date on
which Dividends have been fully paid on the aggregate Stated Value of the Shares
represented by the surrendered certificate. The issuance of such new
certificates shall be made without charge to the Holders, and the Company shall
pay for any cost incurred by the Company in connection with such issuance,
including any documentary, stamp and similar issuance or transfer tax in respect
of the preparation, execution and delivery of such new certificates pursuant to
this Section 1.6. All transfers and exchanges of the Shares shall be made
promptly by direct registration on the books and records of the Company and the
Company shall take all such other actions as may be required to reflect and
facilitate all transfers and exchanges not prohibited by this Section 1.6.
(b)    Upon receipt of evidence in form and substance reasonably satisfactory to
the Company (it being understood that an affidavit of the applicable Holder
shall be reasonably satisfactory) of the ownership and the loss, theft,
destruction or mutilation of any certificate evidencing Shares, and in the case
of any such loss, theft or destruction, upon receipt of an indemnity in form and
substance reasonably satisfactory to the Company (provided that, if the Holder
is a financial institution or other institutional investor, its own agreement
shall be reasonably satisfactory), or, in the case of any such mutilation upon
surrender of such certificate, the Company shall (at its expense) execute and
deliver in lieu of such certificate a new certificate of like kind representing
the Shares represented by such lost, stolen, destroyed or mutilated certificate
and dated the date of such lost, stolen, destroyed or mutilated certificate.
(c)    Unless otherwise agreed to by the Company and the applicable Holder, each
certificate representing the Shares shall bear a restrictive legend in
substantially the form attached hereto as Annex I and shall be subject to the
restrictions set forth therein. In addition, such certificate may have
notations, additional legends or endorsements required by law, exchange rules or
agreements to which the Company and any Holder (in its capacity as a Holder) is
subject, if any.
(d)    At any time, upon the request of any Holder, the Company shall reasonably
assist such Holder in connection with any Resale to a qualified institutional
buyer without registration under the Securities Act in accordance with
applicable securities laws, including any sale under any of Rule 144, Rule 144A
or Regulation S. The Company shall reasonably cooperate with and assist any
Holder in connection with a Resale upon reasonable notice and at reasonable
times during normal business hours, including by (i) providing direct contact
between its senior management and prospective purchasers, (ii) responding to
reasonable inquiries of, and providing answers to, prospective purchasers, (iii)
providing reasonable assistance in connection with the prospective purchasers’
due diligence review, (iv) hosting one or more meetings of prospective
purchasers at the Company’s facilities or such other location selected by the
Company and (v) providing all reasonable and customary information and access
required to comply with applicable securities laws; provided that the Company’s
obligation to assist with any of the foregoing shall (x) be subject to the
Company’s receipt of a customary confidentiality agreement executed by any
prospective purchaser in form and substance reasonably acceptable to the Company
and (y) not be required more than two times in any six


10

--------------------------------------------------------------------------------





month period.  Any costs or expenses incurred by the Company in connection with
the foregoing shall be borne by such Holder and none of the Company, or any of
its Affiliates, representatives or accountants shall be required to prepare any
offering materials or to provide any indemnities, representations or warranties,
opinions or negative assurance letters to any transferee in connection with any
such transfer.
SECTION 1.7    Confidentiality.
(a)    Each of the Member, the General Partner, Parent and the Company shall,
and shall direct those of its Affiliates and their respective Representatives
who have access to Confidential Information, to keep confidential and not
disclose any Confidential Information without the express consent of the
Preferred Majority Holder, unless:
(i)    such disclosure shall be required by applicable law, governmental rule or
regulation, court order, administrative or arbitral proceeding or by any bank or
insurance regulatory authority having jurisdiction over such Person, its
Affiliates or their respective Representatives (so long as, to the extent
permitted by law, compulsory legal process, or the rules and requirements of any
securities exchange, such Person (x) informs the applicable Holder as promptly
as practicable so that such Holder may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this Agreement
and (y) uses commercially reasonable efforts to obtain confidential treatment or
a protective order over such disclosure);
(ii)    such disclosure is reasonably required in connection with any tax or
other audit involving such Person, its Affiliates or their respective
Representatives (so long as, to the extent permitted by law, compulsory legal
process, or the rules and requirements of any securities exchange, such Person
(x) informs the applicable Holder as promptly as practicable so that such Holder
may seek a protective order or other appropriate remedy and/or waive compliance
with the provisions of this Agreement and (y) uses commercially reasonable
efforts to obtain confidential treatment or a protective order over such
disclosure);
(iii)    such disclosure is reasonably required in connection with any claim,
demand, action, suit or proceeding against such Person, its Affiliates or their
respective Representatives (so long as, to the extent permitted by law,
compulsory legal process, or the rules and requirements of any securities
exchange, such Person (x) informs the applicable Holder as promptly as
practicable so that such Holder may seek a protective order or other appropriate
remedy and/or waive compliance with the provisions of this Agreement and (y)
uses commercially reasonable efforts to obtain confidential treatment or a
protective order over such disclosure);
(iv)    such disclosure is to any of such Person’s Affiliates or Representatives
who need to know such information in connection with the Transactions and are
informed of the confidential nature of such information and agree to be bound by
the confidentiality terms contained in this Section 1.7(a) (or confidentiality
restrictions substantially similar to this Section 1.7(a));


11

--------------------------------------------------------------------------------





(v)    such disclosure is made in connection with the enforcement of such
Person’s rights hereunder or any other documents relating to the Series A
Preferred Securities, the Warrant or any action or proceeding relating to this
Agreement, any other Related Agreement, the Series A Preferred Securities, the
Warrant or any other documents relating to the Series A Preferred Securities,
the Warrant or the enforcement of rights hereunder or thereunder (so long as, to
the extent permitted by law, compulsory legal process, or the rules and
requirements of any securities exchange, such Person (x) informs the applicable
Holder as promptly as practicable so that such Holder may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement and (y) uses commercially reasonable efforts to obtain
confidential treatment or a protective order over such disclosure); or
(vi)    to any other Party in connection with the Transactions or the Parties’
ongoing relationship with respect to Parent or the Company.
For the avoidance of doubt, any Person disclosing Confidential Information
pursuant to the preceding clauses (i) through (vi) above shall furnish only that
portion of the Confidential Information that such Person reasonably believes is
required to be disclosed for such purpose. Each of the Member, the General
Partner, Parent and the Company shall be liable to the Holder(s) for any
disclosure in violation of this Section 1.7(a) by its Affiliates and their
respective Representatives. The provisions set forth in this Section 1.7(a) and
the related definitions shall be given full force and effect by the Parties
notwithstanding anything to the contrary herein or in any other Related
Agreement. Subject to clauses (i) through (vi) above, none of the Member, the
General Partner, Parent or the Company shall disclose any Confidential
Information (including this Agreement or any other Related Agreement) to any
financing sources, lenders, underwriters, placement agents, investors,
co-investors, equity holders, limited partners or any similar Persons without
the prior written consent of the Preferred Majority Holder.
(b)    Each Holder shall, and shall direct those of its Affiliates and their
respective Representatives who have access to Confidential Information, to keep
confidential and not disclose any Confidential Information without the express
consent of the Company, unless:
(i)    such disclosure shall be required by applicable law, governmental rule or
regulation, court order, administrative or arbitral proceeding or by any bank or
insurance regulatory authority having jurisdiction over such Holder, its
Affiliates or their respective Representatives (so long as, to the extent
permitted by law, compulsory legal process, or the rules and requirements of any
securities exchange, such Holder (x) informs the Member, the General Partner,
Parent or the Company, as applicable, as promptly as practicable so that the
Member, the General Partner, Parent, or the Company, as applicable, may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Agreement and (y) uses commercially reasonable efforts to
obtain confidential treatment or a protective order over such disclosure);
(ii)    such disclosure is reasonably required in connection with any tax or
other audit involving such Holder, its Affiliates or their respective
Representatives (so long as, to the extent permitted by law, compulsory legal
process, or the rules and requirements of any securities exchange, such Holder
(x) informs the Member, the


12

--------------------------------------------------------------------------------





General Partner, Parent or the Company, as applicable, as promptly as
practicable so that the Member, the General Partner, Parent, or the Company, as
applicable, may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement and (y) uses commercially
reasonable efforts to obtain confidential treatment or a protective order over
such disclosure);
(iii)    such disclosure is reasonably required in connection with any claim,
demand, action, suit or proceeding against such Holder, its Affiliates or their
respective Representatives, or arising out of or in connection with such
Holder’s investment in the Company (so long as, to the extent permitted by law,
compulsory legal process, or the rules and requirements of any securities
exchange, such Holder (x) informs the Member, the General Partner, Parent or the
Company, as applicable, as promptly as practicable so that the Member, the
General Partner, Parent, or the Company, as applicable, may seek a protective
order or other appropriate remedy and/or waive compliance with the provisions of
this Agreement and (y) uses commercially reasonable efforts to obtain
confidential treatment or a protective order over such disclosure);
(iv)    such disclosure is to any of such Holder’s Affiliates or Representatives
who need to know such information in connection with the Transactions or in
connection with administering, evaluating or monitoring the investments of such
Holder and are informed of the confidential nature of such information and agree
to be bound by the confidentiality terms contained in this Section 1.7(b) (or
confidentiality restrictions substantially similar to this Section 1.7(b));
(v)    such disclosure is to any bona fide actual or potential purchasers,
transferees or assignees of the Series A Preferred Securities or the Warrant or
any interest therein or to any bona fide direct or indirect contractual
counterparty to any swap contract, securitization financing or derivative
transaction of such Holder, its Affiliates or their respective Representatives
relating to such Holder’s investment in the Series A Preferred Securities and/or
the Warrant, in each case, who agree to be bound by the confidentiality terms
contained in this Section 1.7(b) (or confidentiality restrictions substantially
similar to this Section 1.7(b));
(vi)    such disclosure is made in connection with the enforcement of such
Holder’s rights hereunder or any other documents relating to the Series A
Preferred Securities, the Warrant or any action or proceeding relating to this
Agreement, any other Related Agreement, the Series A Preferred Securities, the
Warrant or any other documents relating to the Series A Preferred Securities,
the Warrant or the enforcement of rights hereunder or thereunder (so long as, to
the extent permitted by law, compulsory legal process, or the rules and
requirements of any securities exchange, such Holder (x) informs the Member, the
General Partner, Parent or the Company, as applicable, as promptly as
practicable so that the Member, the General Partner, Parent, or the Company, as
applicable, may seek a protective order or other appropriate remedy and/or waive
compliance with the provisions of this Agreement and (y) uses commercially
reasonable efforts to obtain confidential treatment or a protective order over
such disclosure); or


13

--------------------------------------------------------------------------------





(vii)    to any other Party in connection with the Transactions or the Parties’
ongoing relationship with respect to Parent or the Company.
For the avoidance of doubt, any Person disclosing Confidential Information
pursuant to the preceding clauses (i) through (vii) above shall furnish only
that portion of the Confidential Information that such Person reasonably
believes is required to be disclosed for such purpose. Each Holder shall be
liable to the other applicable Party for any disclosure in violation of this
Section 1.7(b) by its Affiliates and their respective Representatives. The
provisions set forth in this Section 1.7(b) and the related definitions shall be
given full force and effect by the Parties hereto notwithstanding anything to
the contrary herein or in any other Related Agreement.
(c)    Except as otherwise permitted by this Agreement, none of the Parties
shall issue any press release or other public statement relating to this
Agreement or any other Related Agreement or the transactions contemplated hereby
or thereby without the prior written consent of the other Parties identified in
such press release or other public statement (such consent not to be
unreasonably withheld, provided that the Purchaser may withhold consent, in its
sole and absolute discretion, with respect to the terms of this Agreement and
any other Related Agreement), except that the Holders may disclose the existence
of this Agreement and the other Related Agreements and information about this
Agreement and the other Related Agreements to service providers to the Holders
solely in connection with the administration and management of this Agreement,
any other Related Agreement, the Series A Preferred Securities or the Warrant
or, subject to confidentiality restrictions reasonably acceptable to the
Company, to underwriters’ counsel in connection with due diligence in connection
with any bona fide underwritten public offering. Each Party shall consult with
each other Party prior to making any filings with any third party or any
Governmental Authority (including any national securities exchange) with respect
thereto, in all cases except as required by applicable law or by request of any
Governmental Authority with jurisdiction over the applicable Party, except that
any Party making any such filing shall provide the other Party or Parties, as
applicable, reasonable advance notice and a copy of any Form 8-K or other filing
made with the Securities and Exchange Commission or any national securities
exchange by such filing Party or any of its Affiliates or Representatives that
references any Party, this Agreement, any other Related Agreement or the
transactions contemplated hereby or thereby and shall consider in good faith any
reasonable comments delivered in writing to such filing Party by the other Party
or Parties, as applicable, provided further that, the Company may file the
Second Amended and Restated Certificate of Designation and this Agreement with
the Securities and Exchange Commission and any national securities exchange in
connection with an Initial Public Offering.
(d)    Each of the Member, the General Partner, Parent and the Company grants
each Holder the right to download copies of its and its Affiliates’ corporate
logos from their respective websites and use such logos in any presentations and
other promotional and marketing materials for the sole purpose of disclosing its
investment in Parent and/or the Company, including on any Holder’s webpage or
similar place for dissemination of customary information on the Internet or
worldwide web about its investments.
(e)    Notwithstanding anything to the contrary herein, to the extent required
by applicable Treasury Regulations, each Party (and each of their respective
Representatives) may


14

--------------------------------------------------------------------------------





disclose to any Person, without limitation, the tax treatment and tax structure
of the Transactions and all materials of any kind (including opinions and other
tax analyses) that are provided to any such Party relating to such tax treatment
and tax structure; provided that, notwithstanding the foregoing, any such
information or materials shall remain subject to the confidentiality provisions
of this Section 1.7 to the extent reasonably necessary to enable the Parties and
their respective Affiliates and their respective Representatives, stockholders
and other equity holders to comply with applicable securities laws. As used in
this Section 1.7, “tax structure” shall mean any facts relevant to the federal
income tax treatment of the Transactions, but does not include information
relating to the identity of any of the Parties or their respective Affiliates or
any of their respective Representatives.
SECTION 1.8    Expenses; Indemnity.
(a)    Each of the General Partner, Parent and the Company agrees to pay,
jointly and severally, (i) all reasonable and documented out-of-pocket expenses
(including Other Taxes) incurred by the Purchaser in connection with the
preparation of this Agreement and the other Related Agreements, or by the
Preferred Majority Holder in connection with the administration of this
Agreement and the other Related Agreements and any amendments, modifications or
waivers of the provisions hereof or thereof, including the reasonable and
documented fees, charges and disbursements of Milbank, Tweed, Hadley & McCloy
LLP, counsel for the Purchaser, and, if necessary, the reasonable and documented
fees, charges and disbursements of one local counsel per jurisdiction, and
(ii) all out-of-pocket expenses (including Other Taxes) incurred by the
Purchaser or any Holder in connection with the enforcement of their rights in
connection with this Agreement and the other Related Agreements, in connection
with the Series A Preferred Securities or the Warrant, including the fees,
charges and disbursements of a single counsel for all such Persons, taken as a
whole, and, if necessary, a single local counsel in each appropriate
jurisdiction for all such Persons, taken as a whole (and, in the case of an
actual or perceived conflict of interest where such Person affected by such
conflict informs the Company of such conflict and thereafter retains its own
counsel with the Company’s prior written consent (not to be unreasonably
withheld, conditioned or delayed), of another firm for such affected Person).
(b)    Each of the General Partner, Parent and the Company agrees to indemnify,
jointly and severally, the Purchaser, each Holder, each of their respective
Affiliates, successors and assignors, and each of their respective directors,
managers, officers, employees, agents, trustees, advisors and members (each such
Person being called an “Indemnitee”) against, and to hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including reasonable counsel fees, charges and disbursements
(excluding the allocated costs of in house counsel and limited to not more than
one counsel for all such Indemnitees, taken as a whole, and, if necessary, a
single local counsel in each appropriate jurisdiction for all such Indemnitees,
taken as a whole (and, in the case of an actual or perceived conflict of
interest where the Indemnitee affected by such conflict informs the Company of
such conflict and thereafter retains its own counsel with the Company’s prior
written consent (not to be unreasonably withheld, conditioned or delayed), of
another firm of counsel for such affected Indemnitee)), incurred by or asserted
against any Indemnitee arising out of, in any way connected with, or as a result
of (i) the execution or delivery of this Agreement or any other Related
Agreement or any agreement or instrument contemplated hereby or thereby, the


15

--------------------------------------------------------------------------------





performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and the other transactions
contemplated hereby, (ii) any violation of or liability under Environmental Laws
by Parent, the Company or any of its Subsidiaries, (iii) any actual or alleged
presence, Release or threatened Release of or exposure to Hazardous Materials
at, under, on, from or to any property owned, leased or operated by Parent, the
Company or any of its Subsidiaries or (iv) any claim, litigation, investigation
or proceeding relating to any of the foregoing, whether or not any Indemnitee is
a party thereto and regardless of whether such matter is initiated by a third
party or by Parent, the Company or any of its Subsidiaries or Affiliates;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a final, non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of such Indemnitee or any of its Related Parties, (y) arose from a
material breach of such Indemnitee’s or any of its Related Parties’ obligations
under any Related Agreement (as determined by a court of competent jurisdiction
in a final, non-appealable judgment) or (z) arose from any claim, actions,
suits, inquiries, litigation, investigation or proceeding that does not involve
an act or omission of Parent, the Company or any of its Subsidiaries or
Affiliates and is brought by an Indemnitee against another Indemnitee (other
than any claim, actions, suits, inquiries, litigation, investigation or
proceeding against the Purchaser or any Holder in its capacity as such). None of
the Indemnitees (or any of their respective Affiliates) shall be responsible or
liable to the Fund, the Fund Affiliates, the Member, the General Partner,
Parent, the Company, Holdings, the Borrower or any of their respective
Subsidiaries, Affiliates or stockholders or other equity holders or any other
Person or entity for any special, indirect, consequential or punitive damages,
which may be alleged as a result of the Series A Preferred Securities, the
Warrant, any Related Agreement or the Transactions. The provisions of this
Section 1.8 shall remain operative and in full force and effect regardless of
the expiration of the term of this Agreement, the other Related Agreements, the
consummation of the transactions contemplated hereby and thereby, the repayment,
redemption or repurchase of any Shares or Units, the invalidity or
unenforceability of any term or provision of this Agreement or any other Related
Agreement, or any investigation made by or on behalf of the Purchaser or any
Holder. All amounts due under this Section 1.8 shall be payable within 15 days
after written demand therefor accompanied by reasonable documentation with
respect to any reimbursement, indemnification or other amount requested.
(c)    Except as expressly provided in Section 1.8(a) with respect to Other
Taxes, this Section 1.8 shall not apply to any Taxes (other than Taxes that
represent losses, claims, damages, liabilities and related expenses resulting
from a non-Tax claim).
(d)    To the fullest extent permitted by applicable law, the Member, the
General Partner, Parent, the Company and their respective Subsidiaries and
Affiliates shall not assert, and hereby waive, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Related Agreement or any
agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Share or Units. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Related Agreements or the transactions contemplated
hereby or thereby.


16

--------------------------------------------------------------------------------





(e)    The agreements in this Section 1.8 shall survive the repayment,
redemption, repurchase, satisfaction or discharge of all Shares and the
termination of this Agreement and the other Related Agreements.
ARTICLE II
MISCELLANEOUS
SECTION 2.1    Survival. All acknowledgments, agreements, and covenants of the
Member, the General Partner, Parent, and the Company set forth in this Agreement
shall survive the expiration or termination of this Agreement (other than any
acknowledgment, agreement or covenant contained in Section 1.1(a) and Section
1.1(b)), any other Agreement, any other Related Agreement or the redemption or
repurchase of, or any other payment on, the Shares for a period of three years
following the date on which all Shares have been redeemed in full; provided
that, notwithstanding the foregoing, Section 1.1(a) and Section 1.1(b) shall
survive until the expiration of the applicable statute of limitations.
SECTION 2.2    Release. Except to the extent otherwise provided in Section 2.1,
in consideration of the agreements of the Preferred Majority Holder, the Member,
the General Partner, Parent and the Company contained in this Agreement and in
any other Related Agreement and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, if the Shares have
been redeemed in full pursuant to Article 6 or Article 7 of the Second Amended
and Restated Series A Certificate of Designation (including the receipt by the
holders thereof of the aggregate Redemption Price), (a) this Agreement and the
Second Amended and Restated Series A Certificate of Designation shall
automatically be terminated and be of no further force and effect and all
obligations thereunder shall automatically be released and (b) (i) the Preferred
Majority Holder, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Member, the General Partner, Parent
and the Company and their present and former shareholders, direct and indirect
owners, partners, members, managers, consultants, affiliates, subsidiaries,
divisions, predecessors, current or former directors, officers, attorneys,
advisors, financial advisors, principals, employees, agents, managed funds
representatives and other representatives, together with all such person’s
predecessors, successors, heirs, executors and assigns, and all persons acting
by, through, under or in concert with any of them (all such persons or entities
being hereinafter referred to collectively as the “Company Releasees” and
individually as a “Company Releasee”) and (ii) the Member, the General Partner,
Parent and the Company, on behalf of itself and its successors, assigns, and
other legal representatives, hereby absolutely, unconditionally and irrevocably
releases, remises and forever discharges the Preferred Majority Holder and its
present and former shareholders, direct and indirect owners, partners, members,
managers, consultants, affiliates, subsidiaries, divisions, predecessors,
current or former directors, officers, attorneys, advisors, financial advisors,
principals, employees, agents, managed funds representatives and other
representatives, together with such person’s predecessors, successors, heirs,
executors and assigns, and all persons acting by, through, under or in concert
with any of them (all such persons or entities being hereinafter referred to
collectively as the “Holder Releasees” and individually as a “Holder Releasee”),
in the case of each of clause (i) and (ii) above, of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, debts, liabilities,
reckonings, damages and any and all


17

--------------------------------------------------------------------------------





other claims, counterclaims, defenses, recoupment, rights of setoff, demands and
liabilities whatsoever of every name and nature, known or unknown, contingent or
mature, suspected or unsuspected, foreseen or unforeseen or liquidated or
unliquidated, both at law and in equity, or upon contract or tort or under any
state or federal law or otherwise (collectively, “Released Claims”), which the
Preferred Majority Holder, the Company or any other party hereto, or any of
their respective successors, assigns, or other legal representatives may now or
hereafter own, hold, have or claim to have against the Company Releasees or
Holder Releasees or any of them (including, without limitation, any other matter
relating to the Company, its affiliates or their operations), in each case,
arising out of this Agreement, the Second Amended and Restated Series A
Certificate of Designation or the Preferred Securities. For the avoidance of
doubt, nothing herein shall release any acknowledgements, agreements and
covenants under this Agreement that, pursuant to Section 2.1, survives
termination hereof.
SECTION 2.3    Entire Agreement; Parties in Interest. This Agreement (including
the annexes and exhibits hereto) and the other Related Agreements constitute the
entire agreement, and supersede all other prior agreements and understandings,
both written and oral, between the Parties with respect to the subject matter
hereof. This Agreement shall be binding upon and inure solely to the benefit of
each Party and their respective successors, legal representatives and permitted
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any rights, benefits or remedies of any
nature whatsoever under or by reason of this Agreement, except for the
provisions of Sections 1.3, 1.8 and Article II, which shall be enforceable by
the beneficiaries contemplated thereby.
SECTION 2.4    No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement and notwithstanding the fact that the Parties may be
partnerships, limited liability companies, corporations or other entities, each
Party covenants, agrees and acknowledges that no recourse under this Agreement
or any documents or instruments delivered by any Person pursuant hereto shall be
had against any of Apollo’s, any AP VIII Entity’s, any Party’s or any of the
foregoing’s respective Affiliates’ former, current or future direct or indirect
equity holders, controlling Persons, stockholders, directors, officers,
employees, agents, Affiliates, members, financing sources, managers, general or
limited partners or assignees (each a “Related Party” and collectively, the
“Related Parties”), in each case other than (subject, for the avoidance of
doubt, to the provisions of this Agreement, the LP Agreement and the LLC
Agreement) the Parties or any of their respective assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of Apollo, any AP VIII Entity or any Party under
this Agreement or any documents or instruments delivered by any Person pursuant
hereto for any claim based on, in respect of or by reason of such obligations or
liabilities or their creation; provided, however, nothing in this Section 2.4
shall relieve or otherwise limit the liability of each of the Parties, as such,
for any breach or violation of its obligations under such agreements, documents
or instruments.
SECTION 2.5    Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without giving effect to
any choice or conflict of law provision or rule (whether of the State of
Delaware or any other


18

--------------------------------------------------------------------------------





jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
SECTION 2.6    Jurisdiction. Each Party irrevocably (a) consents to submit
itself to the personal jurisdiction of the Delaware Court of Chancery, or in the
event (but only in the event) that the Delaware Court of Chancery does not have
subject matter jurisdiction over such legal action or proceeding, the United
States District Court for the District of Delaware, or in the event (but only in
the event) that such United States District Court for the District of Delaware
also does not have subject matter jurisdiction over such legal action or
proceeding, any Delaware state court sitting in New Castle County, in connection
with any matter based upon or arising out of this Agreement or the actions of
the Parties, (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court and (c)
agrees that it will not bring any action relating to this Agreement in any court
other than the courts of the State of Delaware, as described above. Each of the
Parties hereby agrees that service of any process, summons, notice or document
by U.S. registered mail to the addresses specified pursuant to Section 2.9,
shall be effective service of process for any suit or proceeding in connection
with this Agreement. Each Party hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or otherwise, in any action
or proceeding with respect to this Agreement, any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve process in accordance with this Section 2.6,
that it or its property is exempt or immune from jurisdiction of any such court
or from any legal process commenced in such courts (whether through service of
notice, attachment prior to judgment, attachment in aid of execution of
judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, that the venue of such suit, action
or proceeding is improper, or that this Agreement, or the subject matter hereof,
may not be enforced in or by such courts and further irrevocably waives, to the
fullest extent permitted by applicable law, the benefit of any defense that
would hinder, fetter or delay the levy, execution or collection of any amount to
which a Party is entitled pursuant to the final judgment of any court having
jurisdiction. Each Party expressly acknowledges that the foregoing waiver is
intended to be irrevocable under the laws of the State of Delaware and of the
United States of America; provided that each such Party’s consent to
jurisdiction and service contained in this Section 2.6 is solely for the purpose
referred to in this Section 2.6 and shall not be deemed to be a general
submission to said courts or in the State of Delaware other than for such
purpose.
SECTION 2.7    Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.
SECTION 2.8    Specific Performance; Remedies.
(a)    Each Party hereby acknowledges and agrees that the subject matter of this
Agreement is unique, that the other Party would be damaged irreparably in the
event any of the provisions of this Agreement are not performed in accordance
with their specific terms or


19

--------------------------------------------------------------------------------





otherwise are breached and that remedies at law would not be adequate to
compensate such other Parties not in default or in breach. Accordingly, each
Party agrees that the other Parties shall be entitled to an injunction or
injunctions to prevent breaches of the provisions of this Agreement and to
enforce specifically the terms and provisions of this Agreement in addition to
any other remedy to which they may be entitled, at law or in equity. The Parties
waive any defense that a remedy at law is adequate and any requirement to post
bond or provide similar security in connection with actions instituted for
injunctive relief or specific performance of this Agreement.
(b)    All remedies available under this Agreement, at law or otherwise, shall
be deemed cumulative and not alternative or exclusive of other remedies. The
exercise by any Party of a particular remedy shall not preclude the exercise of
any other remedy.
SECTION 2.9    Notice.
(a)    Except as otherwise provided in this Agreement, any notice or other
communication required or permitted to be delivered to any Party under this
Agreement, the Certificate of Incorporation or Bylaws of the Company, or the
General Corporation Law of the State of Delaware shall be in writing and
delivered by (i) email or (ii) overnight delivery via a national courier service
to the following email address or physical address, as applicable:
If to the Member, the General Partner, Parent or the Company:
c/o Apollo Global Management, LLC
9 West 57th Street, 43rd Floor
New York, New York 10019
Attention: Marc Becker and General Counsel
Email: mbecker@apollolp.com; jsuydam@apollolp.com


with a copy (which shall not constitute notice) to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Taurie M. Zeitzer; Gregory A. Ezring; and Tracey A. Zaccone
Email: tzeitzer@paulweiss.com; gezring@paulweiss.com; and tzaccone@paulweiss.com
If to the Purchaser:
Koch SV Investments, LLC
4111 East 37th Street North
Wichita, Kansas 67220
Attention: Brett Watson and Adam Schaeffer
Email: brett.watson@kochind.com; adam.schaeffer@kochps.com
with a copy (which shall not constitute notice) to:
Milbank, Tweed, Hadley & McCloy LLP


20

--------------------------------------------------------------------------------





28 Liberty Street
New York, New York 10005
Attention: Rod Miller
Email: rdmiller@milbank.com


(b)    Notice or other communication pursuant to Section 2.9(a) shall be deemed
given or received (i) in the case of personal delivery or delivery by electronic
mail, on the date of such delivery, (ii) in the case of dispatch by nationally
recognized overnight courier, on the next Business Day following such dispatch
and (iii) in the case of mailing, on the fifth Business Day after the posting
thereof. Any Party may specify a different address, by written notice to the
other Parties. The change of address shall be effective upon the other Parties’
receipt of the notice of the change of address.
SECTION 2.10    Amendments; Waivers. Any provision of this Agreement may be
amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by the Preferred Majority Holder, the
Member, the General Partner, Parent and the Company or, in the case of a waiver,
by (i) the Preferred Majority Holder if for the benefit of the Member, the
General Partner, Parent and/or the Company or (ii) the Member, the General
Partner, Parent and the Company if for the benefit of the Preferred Majority
Holder. No knowledge, investigation or inquiry, or failure or delay by the
Member, the General Partner, Parent, the Company or any Holder in exercising any
right hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise of any other
right hereunder. No waiver of any right or remedy hereunder shall be deemed to
be a continuing waiver in the future or a waiver of any rights or remedies
arising thereafter.
SECTION 2.11    Counterparts. This Agreement may be executed (including by
facsimile transmission, “.pdf,” or other electronic transmission) in two or more
counterparts, and by the different Parties in separate counterparts, each of
which when executed shall be deemed to be an original, but all of which taken
together shall constitute one and the same agreement, and shall become effective
when two or more counterparts have been signed by each of the Parties and
delivered (including by facsimile transmission, “.pdf” or other electronic
transmission) to the other Parties.
SECTION 2.12    Assignment. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective permitted assigns and
successors. None of the rights, privileges or obligations set forth in, arising
under or created by this Agreement may be assigned or transferred by the Member,
the General Partner, Parent or the Company without the prior written consent of
the Preferred Majority Holder. The Purchaser and the Holders may assign this
Agreement and the rights, privileges and obligations hereunder to any of their
Affiliates or otherwise in connection with a transfer of the Shares in
accordance with Section 1.6. Parent may assign its payment obligations hereunder
to one or more of its Affiliates without the prior written consent of the
Preferred Majority Holder so long as Parent remains fully liable for all of its
obligations hereunder. Any assignment or transfer in violation of this Section
2.12 shall be null and void.
SECTION 2.13    Severability. In the event that any provision of this Agreement,
or the application thereof becomes or is declared by a court of competent
jurisdiction to be illegal,


21

--------------------------------------------------------------------------------





void, invalid or unenforceable, the remainder of this Agreement shall continue
in full force and effect and the application of such provision to other Persons
or circumstances shall be interpreted so as reasonably to effect the intent of
the Parties. The Parties further agree to replace such illegal, void, invalid or
unenforceable provision of this Agreement with a legal, valid and enforceable
provision that achieves, to the extent possible, the economic, business and
other purposes of such illegal, void, invalid or unenforceable provision.
SECTION 2.14    Certain Acknowledgments. Each of the Member, the General
Partner, Parent and the Company acknowledges on its behalf and on behalf of its
Subsidiaries and its other Affiliates that:
(a)    The Holders and their respective Affiliates are involved in a broad range
of transactions and may have economic interests that conflict with those of each
of the Member, the General Partner, Parent, the Company or any of its
Subsidiaries or Affiliates. Each Holder is and shall act under this Agreement as
an independent contractor. Nothing in this Agreement or otherwise shall be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty of the Holders to any of the Member, the General Partner,
Parent, the Company or any of their respective Subsidiaries or Affiliates or
equity holders thereof. The rights and obligations contemplated by this
Agreement are the result of arm’s-length commercial negotiations between the
Holders, on the one hand, and the Member, the General Partner, Parent and the
Company, on the other hand. In connection with such rights and obligations, each
of the Holders is acting solely as a principal and not as agent or fiduciary of
any of the Member, the General Partner, Parent, the Company or any of their
respective Subsidiaries, Affiliates, members of management, equity holders or
creditors thereof or any other Person.
(b)    None of the Holders or any of their respective Affiliates or
Representatives shall have any obligation to use in connection with the
transactions contemplated by this Agreement, or to furnish to the Member, the
General Partner, Parent, the Company or any of their respective Subsidiaries or
Affiliates or equity holders, confidential information obtained by them from
other Persons.
SECTION 2.15    Termination. Subject to Section 2.1, this Agreement shall
automatically terminate, and all parties hereto shall automatically be released
from any obligations hereunder and under the Second Amended and Restated Series
A Certificate of Designation and, if any, any obligations under the Amended and
Restated Investors Rights Agreement, the Original Certificate of Designations
and the Original Investors Rights Agreement, on the date none of the Shares
issued on the Closing Date remain outstanding.
SECTION 2.16    LLC Agreement. The Parties agree that the rights set forth in
Section 1.3 shall be given effect notwithstanding any provision to the contrary
in the LLC Agreement. In the event of any conflict between any provision of this
Agreement and any provision of the LLC Agreement as it relates to the Preferred
Majority Holder’s rights and obligations under Section 1.3, then this Section
2.16 shall control. Without limitation of the foregoing, no actions taken, or
failures to act, taken or omitted by any Manager or Observer pursuant to and in
accordance with Section 1.3, including at the direction of the Preferred
Majority Holder, shall constitute a breach of the LLC Agreement or of any duty
owed by any such Manager or Observer to the General Partner, the Member or any
other Person and no such


22

--------------------------------------------------------------------------------





Manager or Observer shall have any liability to any such Person on account of
any such action or omission. The Member agrees to use its reasonable best
efforts to exercise its rights under the LLC Agreement as may be necessary to
give effect to the provisions of Section 1.3; provided that the Member shall not
be required to remove or otherwise cause the resignation of any Manager or
Observer.
SECTION 2.17    Effect of Amendment and Restatement. As of the date hereof, this
Agreement shall amend, and restate as amended, the Amended and Restated
Investors Rights Agreement, but shall not constitute a novation thereof or in
any way impair or otherwise affect the rights or obligations of the parties
under the Amended and Restated Investors Rights Agreement except as such rights
or obligations are amended and restated by this Second Amended and Restated
Investors Rights Agreement. The Amended and Restated Investors Rights Agreement
as amended and restated by this Second Amended and Restated Investors Rights
Agreement shall be deemed to be a continuing agreement among the parties hereto
and thereto, and all documents, instruments and agreements delivered pursuant to
or in connection with the Amended and Restated Investors Rights Agreement not
amended and restated in connection with the entry of the parties into this
Agreement shall remain in full force and effect, each in accordance with its
terms, as of the date of delivery or such other date as contemplated by such
document, instrument or agreement to the same extent as if the modifications to
the Amended and Restated Investors Rights Agreement contained herein were set
forth in an amendment to Amended and Restated Investors Rights Agreement in a
customary form, unless such document, instrument or agreement has otherwise been
terminated or has expired in accordance with or pursuant to the terms of this
Agreement, the Amended and Restated Investors Rights Agreement or such document,
instrument or agreement or as otherwise agreed by the required parties hereto or
thereto.


ARTICLE III    
DEFINITIONS
SECTION 3.1    Defined Terms.
(a)    Capitalized terms used but not otherwise defined herein have the meanings
specified or incorporated by reference in the Second Amended and Restated
Certificate of Designation of Series A Preferred Securities of the Company (the
“Second Amended and Restated Series A Certificate of Designation”).
(b)    The following words and phrases have the meanings specified in this
Section 3.1(b):
“Agreement Date” shall mean [●], 2018.
“Apollo” shall mean, collectively, the investment funds managed, sponsored or
advised by Apollo Management VIII, L.P. A reference to a “member of Apollo” is a
reference to any such investment fund.


23

--------------------------------------------------------------------------------





“AP VIII Entity” shall mean the Member and any Person organized or formed by any
member of Apollo, the Member or one or more of their respective Affiliates for
the purpose of holding Equity Interests or debt of Parent or any of its
Subsidiaries.
“Closing Date” shall mean May 2, 2016.
“Confidential Information” shall mean any information, documents and materials
relating to the activities of any Party, any of its Affiliates or any of their
respective Representatives that any other Party, any of such other Party’s
Affiliates or any of their respective Representatives may acquire, other than
information that (a) was, is or becomes available to a Party or any of its
Affiliates or any of their respective Representatives through publicly available
sources of information (other than as a result of improper disclosure in breach
or violation of this Agreement), (b) was, is or becomes available to a Party or
any of its Affiliates or any of their respective Representatives on a
non-confidential basis that is not, to such Party’s knowledge, subject to
confidentiality obligations owing to any other Party or (c) was, is or becomes
independently developed by a Party or any of its Affiliates or any of their
respective Representatives without any use of Confidential Information and
without any breach or violation of this Agreement. Confidential Information may
include information that pertains or relates to (i) the business and affairs of
any Party or any of its Affiliates, (ii) any direct or indirect investment in
any Party or any of its Affiliates or any proposed direct or indirect investment
in any Party or any of its Affiliates or (iii) any other matters with respect to
any Party or any of its Affiliates.
“Disposition” shall mean, with respect to Shares in respect of which
Distributions were made (or deemed made), (i) any redemption by the Company of
such Shares or (ii) any taxable disposition (whether actual or deemed by the
Code) of such Shares.
“Disqualified Person” shall mean any Person set forth on Exhibit B.
“DRD Holder” shall mean a Person taxed as a corporation for U.S. federal income
tax purposes that holds Shares directly or indirectly through an entity that is
transparent for U.S. federal income tax purposes.
“Environment” shall mean ambient and indoor air, surface water and groundwater
(including potable water, navigable water and wetlands), the land surface or
subsurface strata, natural resources such as flora and fauna, the workplace or
as otherwise defined in any Environmental Law.
“Environmental Laws” shall mean all applicable laws (including common law),
rules, regulations, codes, ordinances, orders, binding agreements, decrees or
judgments, promulgated or entered into by or with any Governmental Authority,
relating in any way to the Environment, preservation or reclamation of natural
resources, the generation, use, transport, management, Release or threatened
Release of, or exposure to, any Hazardous Material or to public or employee
health and safety matters (to the extent relating to the Environment or
Hazardous Materials).
“Governmental Authority” shall mean any federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory or legislative
body.


24

--------------------------------------------------------------------------------





“Hazardous Materials” shall mean all pollutants, contaminants, wastes,
chemicals, materials, substances and constituents, including, without
limitation, explosive or radioactive substances or petroleum by products or
petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas or pesticides, fungicides, fertilizers or
other agricultural chemicals, of any nature subject to regulation or which can
give rise to liability under any Environmental Law.
“Initial Public Offering” shall mean an underwritten initial public offering of
Common Stock.
“Manager” shall have the meaning assigned to such term in the LLC Agreement.
“Minimum Hold Condition” shall mean that either (a) at least 25.0% of the Shares
issued on the Closing Date remain outstanding or (b) less than 25.0% of the
Shares issued on the Closing Date remain outstanding as a result of one or more
redemptions pursuant to Section 6(a) of the Second Amended and Restated Series A
Certificate of Designation.
“Minimum Segregated Account Amount” shall mean either (a) at any time following
the consummation of an Initial Public Offering (but before the consummation of
any subsequent public offering (a “Subsequent Offering”)), an amount in cash
equal to at least $750,000,000, or (b) at any time following the consummation of
a Subsequent Offering, an amount equal to at least the aggregate Redemption
Price for all outstanding Series A Preferred Securities outstanding as of such
time, provided, that for purposes of this clause (b), (i) in the event such
Subsequent Offering occurs on or prior to June 30, 2018, the aggregate
Redemption Price shall be initially calculated assuming the Redemption Date was
July 1, 2018 and for each calendar quarter ending after June 30, 2018, the
aggregate Redemption Price shall be calculated assuming the Redemption Date was
the last date of such calendar quarter and (ii) in the event such Subsequent
Offering occurs after June 30, 2018, the aggregate Redemption Price shall be
initially calculated assuming the Redemption Date was the last date of the
calendar quarter during which such Subsequent Offering was consummated and for
each calendar quarter thereafter the aggregate Redemption Price shall be
calculated assuming the Redemption Date was the last date of such calendar
quarter.
“Other Taxes” shall mean any and all present or future stamp or documentary
Taxes or any other excise, transfer, sales, property, intangible, mortgage
recording or similar Taxes arising from any payment made hereunder or under any
other Related Agreement or from the execution, registration, delivery or
enforcement of, consummation or administration of, from the receipt or
perfection of security interest under, or otherwise with respect to, the Related
Agreements (but excluding, for the avoidance of doubt, any income, branch
profits, franchise or similar taxes).
“Private Holder Information” shall mean, as determined by the Company in good
faith, any information and documentation that is not Public Holder Information.
“Public Holder Information” shall mean, as determined by the Company in good
faith, any information and documentation that is either exclusively (a) of a
type that would reasonably be expected to be publicly available if Parent, the
Company or any of its Subsidiaries were public reporting companies or (b) not
material with respect to Parent, the Company or any of its


25

--------------------------------------------------------------------------------





Subsidiaries or any of their respective securities for purposes of foreign,
United States federal and state securities laws.
“Public Side Holder” shall mean any Holder that does not wish to receive Private
Holder Information and that has provided written notice to the Company that it
has elected to receive only Public Holder Information; provided that any Holder
that becomes a Public Side Holder shall cease to be a Public Side Holder if such
Holder provides written notice to the Company that it wishes to receive Private
Holder Information.
“Qualified Representative” shall mean an individual that (a) is a director,
manager, officer or employee of the Preferred Majority Holder or of any
Affiliate of the Preferred Majority Holder or (b) has been consented to in
writing by the Member (or other applicable Person), such consent not to be
unreasonably withheld, conditioned or delayed.
“Regulation S” shall mean Regulation S promulgated under the Securities Act.
“Release” shall mean any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, emanating or migrating in, into, onto or through the Environment.
“Relevant Time” shall mean, with respect to Shares on which any Distribution was
made (or deemed made), the earliest of (a) the time at which a Disposition of
such Shares occurs, (b) the time at which such Distribution is taxable, or (c)
the time at which an adverse final determination is made with respect to the
sufficiency of the Company’s earnings.
“Representatives” shall mean, with respect to any specified Person, such
Person’s and such Person’s Affiliates’ respective directors, officers, partners,
managers, employees, attorneys, accountants, trustees, consultants, agents,
advisors and other representatives.
“Resale” shall mean any sale of all or any portion of Shares; provided that the
Accumulated Stated Value of Shares proposed to be sold or sold in any such
Resale shall equal at least $25,000,000 as of the time of such sale.
“Responsible Officer” of any Person shall mean any executive officer or
Financial Officer of such Person and any other officer or similar official
thereof responsible for the administration of the obligations of such Person in
respect of this Agreement, or any other duly authorized employee or signatory of
such Person.
“Rule 144” shall mean Rule 144 promulgated under the Securities Act.
“Rule 144A” shall mean Rule 144A promulgated under the Securities Act.
“Segregated Account” shall mean an account established by the Company solely for
the purpose of holding the Minimum Segregated Account Amount, which Minimum
Segregated Account Amount may only be used by the Company to redeem the Series A
Preferred Securities in whole or in part from time to time.


26

--------------------------------------------------------------------------------





“Taxes” shall mean any and all present or future taxes, duties, levies, imposts,
assessments, deductions, withholdings or other similar charges imposed by any
Governmental Authority, whether computed on a separate, consolidated, unitary,
combined or other basis and any interest, fines, penalties or additions to tax
with respect to the foregoing.
(c)    The following words and phrases have the meanings specified in the
sections indicated:
Term
Section
Agreement
Preamble
Budget
Section 1.2(vi)
Company
Preamble
Company Materials
Section 1.2(b)
Distributions
Section 1.1(a)
DRD Gross-Up Payment
Section 1.1(a)
DRD Gross-Up Payment Due Date
Section 1.1(b)
Extraordinary Dividend
Section 1.1(d)
General Partner
Preamble
Holder
Preamble
Hypothetical Tax Rate
Section 1.1(a)
Indemnitee
Section 1.8(b)
Joinder
Preamble
Member
Preamble
Non-DRD Amount
Section 1.1(a)
Parent
Preamble
Parties
Preamble
Related Parties
Section 2.4
Required Holders
Section 1.2(d)
Purchaser
Preamble
Resale
Section 1.6(e)
Subsequent Offering
Definition of Minimum Segregated Account
Second Amended and Restated Series A Certificate of Designation
Section 3.1(a)

SECTION 3.2        Construction. The Parties intend that each representation,
warranty, covenant and agreement contained in this Agreement shall have
independent significance. The headings are for convenience only and shall not be
given effect in interpreting this Agreement. References to sections, articles,
schedules or exhibits are to the sections, articles, schedules and exhibits
contained in, referred to by or attached to this Agreement, unless otherwise
specified. The words “hereof,” “herein” and “hereunder” and words of similar
import, when used in this Agreement, refer to this Agreement as a whole and not
to any particular provision of this Agreement. The words “include,” “includes”
and “including” in this Agreement mean “include/includes/including without
limitation.” All references to “$”, currency, monetary values and dollars set
forth herein shall mean U.S. dollars. The use of the masculine, feminine or
neuter gender or the singular or plural form of words shall not limit any
provisions of this


27

--------------------------------------------------------------------------------





Agreement. References to a Person also include its permitted assigns and
successors. The word “will” shall be construed to have the same meaning as the
word “shall”. The words “to the extent” shall mean the degree to which a subject
or other thing extends, and such phrase shall not mean simply “if”. With respect
to the determination of any period of time, “from” shall mean “from and
including”. The word “or” shall not be exclusive. Any reference to a statute
refers to the statute, any amendments or successor legislation and all rules and
regulations promulgated under or implementing the statute, as in effect at the
relevant time. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if.” All references to the knowledge of the Member, the General Partner,
Parent, the Company or any of their Affiliates or facts known by any such Person
shall mean actual knowledge of any authorized officer of such Person. Whenever
this Agreement refers to a number of days, such number shall refer to calendar
days unless Business Days are specified. Whenever any action must be taken
hereunder on or by a day that is not a Business Day, then such action may be
validly taken on or by the next day that is a Business Day. Any reference herein
to any law, contract, agreement or other instrument, including the governing
documents of any Person, shall be construed as referring to such law, contract,
agreement or instrument as amended or modified or, in the case of a law,
codified or reenacted, in each case, in whole or in part, and as in effect from
time to time. The Parties acknowledge and agree that (a) each Party and its
counsel has reviewed, or has had the opportunity to review, the terms and
provisions of this Agreement, (b) any rule of construction to the effect that
any ambiguities are resolved against the drafting Party shall not be used to
interpret this Agreement and (c) the provisions of this Agreement shall be
construed fairly as to all Parties and not in favor of or against any Party,
regardless of which Party was generally responsible for the preparation of this
Agreement and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of such previous drafts of this Agreement or any
other Related Agreement or the fact that any clauses have been added, deleted or
otherwise modified from any prior drafts of this Agreement or any other Related
Agreement.
[Remainder of page intentionally left blank]






28

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first above written.
COMPANY:
 

ADT INC.
By:
   /s/ Timothy J. Whall
 
Name: Timothy J. Whall
 
Title: Chief Executive Officer

 
PARENT:
 

PRIME SECURITY SERVICES TOPCO PARENT, L.P.
By: Prime Security Services TopCo Parent GP, LLC, its general partner




By:
   /s/ Timothy J. Whall


 
Name: Timothy J. Whall
 
Title: Chief Executive Officer



GENERAL PARTNER:
 

PRIME SECURITY SERVICES TOPCO PARENT GP, LLC
By:
   /s/ Timothy J. Whall


 
Name: Timothy J. Whall
 
Title: Chief Executive Officer















[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED
SERIES A INVESTORS RIGHTS AGREEMENT]

--------------------------------------------------------------------------------









MEMBER (SOLELY FOR PURPOSES OF SECTIONS 1.3, 1.7, 1.8 AND ARTICLES II AND III):
 

AP VIII PRIME SECURITY SERVICES HOLDINGS, L.P.
By: Prime Security Services GP, LLC, its general partner




By:
   /s/ Laurie D. Medley
 
Name: Laurie D. Medley
 
Title: Vice President



[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED
SERIES A INVESTORS RIGHTS AGREEMENT]

--------------------------------------------------------------------------------







PURCHASER:
 

KOCH SV INVESTMENTS, LLC
By:
   /s/ Brett D. Watson
 
Name: Brett D. Watson
 
Title: Vice President

 
 







[SIGNATURE PAGE TO SECOND AMENDED AND RESTATED
SERIES A INVESTORS RIGHTS AGREEMENT]

--------------------------------------------------------------------------------






EXHIBIT A
Joinder
(See attached.)


A-1

--------------------------------------------------------------------------------






JOINDER TO
SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT
This JOINDER (this “Joinder”) to the Second Amended And Restated Series A
Investors Rights Agreement (as amended, restated, supplemented or otherwise
modified from time to time, the “Agreement”), dated as of [●], 2018, by and
among Koch SV Investments, LLC, a Delaware limited liability company, each
Holder, including any Person who becomes a party thereto by the execution of a
joinder agreement substantially in the form of this Joinder, Prime Security
Services TopCo Parent GP, LLC, a Delaware limited liability company (the
“General Partner”), Prime Security Services TopCo Parent, L.P., a Delaware
limited partnership (“Parent”), ADT Inc., a Delaware corporation (the
“Company”), and, solely for purposes of Section 1.3, 1.7, 1.8 and Articles II
and III (for purposes of the definitions used in the Sections of the Agreement
to which the Member (as defined below) is a party) thereof, AP VIII Prime
Security Services Holdings, L.P., a Delaware limited partnership (the “Member”),
and each Affiliate of the Member, the General Partner, Parent or the Company who
becomes a party thereto by the execution of a joinder substantially in the form
attached to the Agreement as Exhibit D, is made as of [●] by [●], a [●] (the
“Joining Investor”). Capitalized terms used herein but not otherwise defined
have the meanings set forth in the Agreement.
Pursuant to Section 1.6(a) of the Agreement, the Shares are transferable to the
Joining Investor if, and only if, the Joining Investor executes and delivers
this Joinder in accordance with the terms of the Agreement.
The Joining Investor agrees as follows.
1.    Upon execution of this Joinder, the Joining Investor will become a party
to the Agreement and will be fully bound by, and subject to, all of the terms
and conditions of the Agreement as if the undersigned were an original signatory
to the Agreement as a Holder.
2.    This Joinder shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
3.    A signature delivered by facsimile or other electronic transmission
(including e-mail) will be considered an original signature. Any Person may rely
on a copy of this Joinder.
[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Joining Investor has caused this Joinder to be duly
executed and delivered as of the date first written above.




[●]






By:     
Name:    
Title:    









--------------------------------------------------------------------------------






EXHIBIT B
Disqualified Persons
1.
Highland Capital Management, L.P.

2.
Davidson Kempner Capital Management, LLC

3.
Black Diamond Capital Management, LLC

4.
Icahn & Co., Inc. / High River L.P.

5.
Aurelius Capital Management

6.
Elliott Management

7.
Cyrus Capital Partners, L.P.

8.
Vivint Inc.

9.
Monitronics International, Inc.

10.
Comcast Corporation

11.
AT&T Inc.

12.
Any reasonably identifiable affiliate (reasonably identifiable by their name)
of, and, if applicable, any reasonably identifiable fund or other entity managed
by (in the case of such fund or such other entity, reasonably identifiable by
their name), any of the entities listed above (other than, in the case of 8, 9,
10 or 11 above, any affiliates that are bona fide equity or debt funds that are
primarily engaged in investing in commercial loans, bonds and similar extensions
of credit or equity or debt securities in the ordinary course and for which no
personnel making investment decisions in respect of any equity fund which has a
direct or indirect equity investment in the companies listed in 8, 9, 10 or 11
above has the right to make any investment decisions).





B-1

--------------------------------------------------------------------------------






EXHIBIT C
Immaterial Subsidiaries
1. Protection One Charitable Foundation
2. Prime Security One MS, Inc.




C-1

--------------------------------------------------------------------------------






EXHIBIT D
Affiliate Joinder
JOINDER TO
SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT
This JOINDER (this “Joinder”) to the Second Amended and Restated Series A
Investors Rights Agreement (the “Agreement”), dated as of [●], 2018, by and
among Koch SV Investments, LLC, a Delaware limited liability company, each
Holder, including any Person who become party thereto by the execution of a
joinder agreement substantially in the form attached thereto as Exhibit A, ADT
Inc., a Delaware corporation (the “Company”), Prime Security Services TopCo
Parent, L.P., a Delaware limited partnership (“Parent”), Prime Security Services
TopCo Parent GP, LLC, a Delaware limited liability company (the “General
Partner”), and, solely for purposes of Sections 1.3, 1.7, 1.8 and Articles II
and III (for purposes of the definitions used in the Sections of this Agreement
to which the Member (as defined below) is a party) thereof, AP VIII Prime
Security Services Holdings, L.P., a Delaware limited partnership (the “Member”),
and each of the Member’s, the General Partner’s, Parent’s and the Company’s
respective Affiliates who become party thereto by the execution of a joinder
agreement substantially in the form of this Joinder, and is made as of [●],
20[●], by [●], a [●] (the “Joining Affiliate”). Capitalized terms used but not
otherwise defined herein have the meanings specified or incorporated by
reference in the Agreement.
The Joining Affiliate owns Common Stock of the Company and, pursuant to Section
1.4 of the Agreement, each of the Member, the General Partner, Parent and the
Company is obligated to cause the Joining Affiliate to execute and deliver this
Joinder.
The Joining Affiliate agrees as follows.
1.    Upon execution of this Joinder, the Joining Affiliate shall become a Party
to the Agreement and shall be fully bound by, and subject to, all of the terms
and conditions thereof as if such Joining Affiliate were Parent.
2.    This Joinder and all questions relating to the interpretation or
enforcement of this Joinder shall be governed by and construed in accordance
with the laws of the State of Delaware, without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware.
3.    A signature delivered by facsimile or other electronic transmission
(including e-mail) shall be considered an original signature. Any Person may
rely on a copy of this Joinder.
[Remainder of page intentionally left blank]




F-1

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Joining Affiliate has caused this Joinder to be duly
executed and delivered as of the date first written above.




[●]






By:     
Name:    
Title:    




F-2

--------------------------------------------------------------------------------







Annex I
Restrictive Legend to the Series A Preferred Securities Certificate
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND MAY NOT BE
TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A REGISTRATION STATEMENT
RELATING THERETO IS IN EFFECT UNDER THE SECURITIES ACT OR PURSUANT TO AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT.
THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE RIGHTS,
PREFERENCES, POWERS, AND THE QUALIFICATIONS, RESTRICTIONS AND LIMITATIONS, SET
FORTH IN THE SECOND AMENDED AND RESTATED CERTIFICATE OF DESIGNATION FOR THE
SERIES A PREFERRED SECURITIES FILED WITH THE SECRETARY OF STATE OF THE STATE OF
DELAWARE PURSUANT TO SECTION 151 OF THE DELAWARE GENERAL CORPORATION LAW (THE
“SECOND AMENDED AND RESTATED CERTIFICATE OF DESIGNATION”) AND THE RIGHTS,
PREFERENCES, POWERS, AND THE QUALIFICATIONS, RESTRICTIONS AND LIMITATIONS, SET
FORTH IN THE SECOND AMENDED AND RESTATED SERIES A INVESTORS RIGHTS AGREEMENT BY
AND AMONG PRIME SECURITY SERVICES TOPCO PARENT GP, LLC, PRIME SECURITY SERVICES
TOPCO PARENT, L.P., ADT INC. (THE “COMPANY”) AND CERTAIN HOLDERS OF THE
COMPANY’S SECURITIES PARTY THERETO (THE “SECOND AMENDED AND RESTATED INVESTORS
RIGHTS AGREEMENT”). NO TRANSFER, SALE, ASSIGNMENT, PLEDGE, HYPOTHECATION OR
OTHER DISPOSITION OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY BE MADE
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF THE SECOND AMENDED AND RESTATED
INVESTORS RIGHTS AGREEMENT. A COPY OF THE SECOND AMENDED AND RESTATED
CERTIFICATE OF DESIGNATION AND THE SECOND AMENDED AND RESTATED INVESTORS RIGHTS
AGREEMENT SHALL BE FURNISHED WITHOUT CHARGE BY THE COMPANY TO ANY HOLDER UPON
REQUEST.






F-3